One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(RO) Romania and many other European Union Member States have seen so-called 'dream stores' open up where chemically processed substances are sold as a substitute for drugs. The Romanian Government has issued an emergency ordinance banning dozens of such substances.
However, due to the way in which these stores operate, this has failed to stem the threat of lethal drugs. In fact, it will not be possible to avert it without a general response from Europe's institutions and all Member State governments. Many deaths have been recorded, while the health of thousands of people is at risk.
Numerous NGOs in Romania are warning of the existence of a huge number of chemically processed substances capable of causing similar effects. Imposing a gradual ban on them cannot be a realistic solution for tackling the problem. Romania is fortunate because it has noticed the rise in this phenomenon in good time. However, it could be just as active in other European countries as well.
This is why I believe that the European Union's institutions need to adopt initiatives to ensure that we are waging a constant battle not only against drugs, but against lethal surrogate drugs as well.
(RO) In Romania, the succession of abusive measures demonstrated by the right-wing government attacking the right to free expression continues. A bill is being debated in the Romanian Parliament about the organisation and operation of the public radio and television service. The proposal from the government is a direct attack on freedom of expression in Romania and seriously infringes the constitution, the rights of minorities, as well as international regulations in this area.
European, as well as Romanian organisations working in this sector have already voiced their criticism. All mass-media regulations in Europe stipulate respect for the right to freedom of expression and information, guaranteed by Article 10 of the European Convention for the Protection of Human Rights.
I ask the European Commission and the Romanian authorities to come up with a proper, democratic solution to provide a mechanism allowing the public radio and television service to operate on impartial, ethical and European principles.
(IT) Madam President, ladies and gentlemen, please allow me a moment.
(The speaker pretends to gag herself for a few seconds, to show that she cannot speak)
This is what would happen in Italy if a law tabled and approved last week in the Italian Senate, the 'draft law on wiretapping', were also to be approved in the Chamber.
This decree-law more or less bans journalists, bloggers - everyone - from publishing wiretaps. This is clearly unconstitutional, and is also against the European Union Charter of Fundamental Rights which states, in Article 11, that everyone has the right to freedom of expression, as well as to receive and impart information.
I would like to use a single example to focus the attention of the European institutions, because this really is an incredible form of censorship. I would like to use an example that is striking, evident and real. My father was a journalist killed by the Mafia and over the last seven years the true circumstances surrounding that Mafia murder have come to light through wiretaps. Through wiretaps, we were able to discover that he died because a fugitive was hiding in the area where we lived. I therefore call the attention of the European institutions to this matter.
Madam President, I would like to draw the attention of the House to the current situation facing the regional government in Northern Ireland, which is confronted with a fine in excess of EUR 60 million filed by the Commission in relation to so-called errors on how subsidies have been allocated to farmers.
I want to make it very clear that, whilst I fully understand that proper procedures must be adhered to, the misallocated monies amount to around EUR 3 million over a five-year period, so I would argue that this decision is a grossly unfair one and imposes a flat-rate fine rather than being proportional.
We are all acutely aware of the budgetary constraints faced by government departments all over Europe and, by any stretch of the imagination, public finances in Northern Ireland will undoubtedly suffer because of this.
I do not know where the ultimate blame lies, but I know it is not necessarily with the farmers who did not do it deliberately, or with the department or whoever, but it is the Northern Ireland budget that is having to pay for this at a time when they cannot afford it.
(DA) Madam President, I would like to thank President Buzek for mentioning the situation in Iran in his introduction. He referred to the situation as 'worrying'. That has to be a diplomatic understatement. The situation in Iran is appalling! People fighting for democracy are locked up and tortured, trade unions are suppressed, religious minorities like the Baha'is are imprisoned for years on absurd charges and every day there are new executions. What is more, many of these are carried out in public in order to frighten the opposition and any critics of the government. However, the President did not mention the fact that, since the last past-session, Parliament has had a visit from the Iranian foreign minister. I would therefore like to call on the Bureau to discuss the position we should take in respect of official visits by representatives of the murderous Iranian regime.
(RO) A few weeks ago, a film which was shot using a hidden camera was distributed around the world. Sarah Ferguson, the Duchess of York, the British queen's ex-daughter-in-law, was asking for a bribe amounting to GBP 500 000 for offering access in a trice to her ex-husband Prince Andrew for him to help sort out a problem. Her subsequent excuses that she was drunk did not manage to fool anyone, as this is her normal state.
What a wonder of technology this hidden camera is! We should erect a monument to it in every country. Without it, we might not find out about the hidden side of things, about the secret behaviour of so many public figures.
Two hundred years ago Napoleon took from the bureau of Frederick the Great in the castle of Sans Souci a silver alarm clock which, when he made his will on the island of Saint Helena, he left to a close friend. This was the spoils of war.
Nowadays, the spoils of war go by the name of commission, attention or sponsorship. If Eastern Europe is on the brink of bankruptcy, this is due not only to corruption in our countries, but also to the corruption and blackmail practised by certain public figures and institutions in the west, especially banks. It is time for us to combine our efforts and destroy the mafia, these ever-resourceful parasites ...
(The President cut off the speaker)
(ES) Madam President, I would like to take this opportunity to thank the Spanish rotating Presidency for the efforts that it has made during this six-month period to overcome the common position on Cuba and create a new type of relationship between the European Union and Cuba, which of course prioritises defending human rights.
The policy has not been crowned with success, basically due to the intransigence of the Cuban dictatorship. This January, the Cuban Government began the Spanish Presidency with the expulsion of the Member of Parliament who spoke to them when they tried to visit the island - entirely legally with all the required visas - to focus on human rights.
This new policy undertaken by the Spanish Government will, however, produce results sooner rather than later.
(SK) The new right-wing Hungarian Government of Prime Minister Orbán, which has a constitutional majority in the Hungarian Parliament, is playing on crude nationalism. The very first legal act of the new Hungarian Parliament was an act on dual citizenship. This makes it possible for members of Hungarian minorities in neighbouring countries to acquire Hungarian citizenship exclusively on the basis of ethnic identity.
The Hungarian Government has refused to discuss this act, which has dramatic cross-border consequences, with neighbouring countries. This is a gross violation of the European principle of friendly coexistence of nations. In Hungary's highest political circles, doubt is also being cast completely openly on the conclusions of the Treaty of Trianon and the post-war arrangement of Europe. This should ring alarm bells in Europe, to say the very least. All military conflicts on our continent have been preceded by such comments.
(RO) According to the 31 May 2010 issue of the Italian newspaper La Repubblica, some Italian insurance companies are applying a so-called nationality risk charge. The upshot of this charge is that citizens of countries which have large migration flows, such as Romania or Bulgaria, are obliged to pay higher charges when taking out a car insurance policy.
According to Italian legal experts, Italian immigration legislation provides non-discriminatory access to services, regardless of the applicant's nationality.
The question which I am asking Parliament this evening is whether such a practice can be considered to comply with European legislation on discrimination.
(BG) I was due to speak about Schengen today, but another topic has turned out to be rather more important. The European Parliament and ministers will be giving more power to Eurostat to audit Member States' budgets. In the meantime, Commissioner Olli Rehn indicated that Bulgaria will be the destination of the team which Eurostat will send to carry out the first inspection using the new audit powers due to doubts concerning the authenticity of the data supplied by the Bulgarian Government on its budget deficit and debt. As a result of this statement, Bulgaria's positions on the global financial markets deteriorated sharply in the last few days alone.
The majority of us support Eurostat's extended powers and the increased opportunities for inspection. However, we would have wanted these powers to include mechanisms which exclude preliminary assessments for any particular Member State, which may harm its financial status. Before doing this, the Commission must carry out an analysis indicating whether data has really been falsified, intentionally or not.
It is obvious that in the case of the Bulgarian Government there has been a breakdown in communication with the Commission, which has left the impression that the data which has been supplied is non-transparent and incorrect. However, it is not right for an individual country to be singled out and to use this as an argument for the decision to grant Eurostat new audit powers.
Madam President, the mass protests that occurred as a result of the disputed presidential elections in June 2009 have been the pretext for the Iranian regime to continue its persecution of human rights activists and its denial of women's rights and religious freedom. According to several organisations, including Amnesty International, the Supreme Leader of the Revolutionary Guards intelligence services has reinforced their control over the country and intensified the perception already in place for years.
Despite a recent release of 81 prisoners, reportedly 450 other prisoners remain in jail, often convicted in shameful post-election trials. Twenty-two executions have been reported in Iran for the month of June alone. I think the European Parliament needs to send a strong signal of solidarity to the Iranian people. We cannot turn a blind eye to human rights violations, and, in line with the European Parliament resolution of 10 February 2010, I would suggest that we move strongly to support the human rights activists by granting them temporary asylum. Europe should also call one more time for Iran to introduce a moratorium on the death penalty, in accordance with the United Nations General Assembly resolutions.
Madam President, I want to bring before this House my concern at recent increasingly levels of terrorism in Northern Ireland.
Some Members may be aware of the recent murder of Bobby Moffat. Mr Moffat was gunned down by those believed to be connected with so-called Loyalist paramilitaries in mid-afternoon on Belfast's Shankhill Road while people, young and old, shopped, going about their daily business.
The perpetrators of this cowardly deed, whilst few in number, believe justice can be administered through murder, beatings and intimidation. In recent days, a senior commander in the Police Service of Northern Ireland stated that the threat from Republican terrorism was at its most severe level for many years.
I am sure Members will join with me in saying that this Parliament stands with the good people of Belfast's Shankhill Road and the vast majority of the people in Northern Ireland in expressing disgust at this murder and will stand with them in opposing terrorism in all its forms.
(PT) A free trade agreement is currently being concluded between the European Union, Colombia and Peru, which opens up our market even further to agricultural products that are absolutely crucial to our outermost regions. I am referring to bananas, rum and sugar.
The agreement provides European enterprises with easy access to the market for manufactured goods in these two countries and will benefit the Member States that export high technology and import agricultural produce. However, the agreement causes real damage to all the outermost regions, which are known to be highly vulnerable. In the first four months of this year, the Canaries alone lost about 20% of their share of the banana market.
I would like to make it clear, however, that we are not against the agreement. All we want is for an assessment to be carried out on the impact of this agreement on the regions it most affects - take, for example, the banana producers in Madeira and the Canaries - and for compensatory measures to be adopted to minimise the damage caused.
(HU) The Central European region is suffering from flooding on what is, perhaps, an unprecedented scale. Together with Poland, Hungary and the Czech Republic, Slovakia is also hugely affected by the flood waves. The solidarity of the European Union is thus extremely important at the moment. It is particularly crucial for aid to arrive quickly. I would like to ask the Commission to mobilise any possible resources to help mitigate the damage, since no Member State has the necessary reserves to repair such extensive damage.
The other problem to which I would like to call attention is the discrimination arising from the amendment to the Slovak Nationality Law concerning those who, after 17 July, may adopt a second nationality besides that of Slovakia, irrespective of whether this is the nationality of another Member State or of a third country. Within the meaning of the new law, citizens applying for dual nationality will not have access to a range of jobs, for instance they will not be able to become civil servants, or even firefighters, on the grounds that they represent a security threat to the State. Such discrimination against citizens is completely unacceptable.
(RO) In the next nine months the Commission, Member States and the European Parliament will determine the future central TEN-T network and the nodes for interconnecting with the transport network in the countries neighbouring the EU. The development of the TEN-T system, including both the infrastructure and transport services, must be an important part of the EU 2020 strategy. The European Union's internal market and economic and social cohesion depend upon an efficient, safe, interoperable transport infrastructure. The EU needs a high-speed rail transport infrastructure which will serve all EU capitals and Europe's major cities. It also has to modernise the infrastructure of the sea and river ports.
I call on the Commission, as part of the future financial outlook, to increase the budget allocated to the development of the trans-European transport system from 11% of the cohesion policy budget to at least 20% and to help narrow the gap in terms of transport infrastructure development between the countries in the centre and southeast of the European Union. I also ask the Commission to increase the cofinancing rate from the TEN-T budget, especially for cross-border sections, in order to encourage Member States to invest in the TEN-T infrastructure.
Madam President, I rise to draw attention to the blockade in the Indian State of Manipur. Highway 39, which links the state to the rest of India, has been blockaded since 12 April. This has prevented food and fuel and medical supplies from reaching some two and a half million people; hospitals have been forced to stop all but emergency operations; the prices of essential goods are up by 300% on a black market; and half a million children under the age of eight are among the worst hit.
The road has been blockaded by Naga tribespeople and particularly by the All Naga Students' Association. I hope the House will join me in urging the Indian Government urgently to seek a negotiated settlement, including the repeal of the Armed Forces Special Powers Act, to put an end to a humanitarian crisis which is almost as serious as that in Gaza.
(HU) Madam President, floods are causing devastation in Hungary and in neighbouring Slovakia. Almost at the same time, both countries are holding parliamentary elections. These parallel events evoke a suggestive metaphor. While we engage in a wide-ranging collaborative effort to help the territories ravaged by floods, we cannot help thinking of countries of the former Eastern bloc that were ravaged by communism. My own country, Romania, is one of those struggling with the post-communist crisis.
Expressing my empathy for those who are suffering flood damage, I urge the European Union and Parliament to bring rapid and effective material assistance. I am pleased that the Hungarian and Slovak elections have brought anti-communist victories. I ask the European Parliament to lend its aid also to our countries' efforts to overcome the legacy of its divisive communist past.
(RO) The European Commission is drafting a Green Paper on pensions, which the European executive will use in an attempt to prompt discussion on the topic of a European pensions strategy. The main lines of this strategy must aim to resolve the demographic and budgetary problems which Member States are facing. Bearing in mind the European Union's ageing population, the pressures exerted on public finances will grow significantly in the coming years.
Regardless of the political situation in Member States, the major priority of such a strategy must be to guarantee a decent standard of living for those who have retired. We must not forget that pensioners represent a 'captive' social group. They no longer have, in many instances, the chance to opt for an alternative source of income and employment due to their advanced age. This is why I urge this priority to be the main objective of this document.
(HU) This month we are commemorating the 90th anniversary of the signing of the Treaty of Trianon. Under the dictates of Trianon, historic Hungary lost two-thirds of its territory and more than half of its population. Millions of Hungarians found themselves under the rule of a foreign country without having left their homeland. Nevertheless, we must move beyond this injustice that is unparalleled in the history of modern Europe, and in the interest of a happy, common European future we must accept the situation with humility. We are not thinking of a change of boundaries in order to resolve the situation of the severed territories, but ask only for one thing: respect for and the free exercise of our language and culture. Unfortunately, in this area we Hungarians of Slovakia cannot be entirely satisfied. The decision of Hungary's new government with regard to granting dual nationality to Hungarians stuck beyond its borders is a symbolic gesture, one that is intended to signify the essential unity of the Hungarian nation. This does not present any threat whatsoever to neighbouring countries, and therefore we ask that they make it possible for the citizens concerned to take up this offer without any conditions.
(FR) Madam President, ladies and gentlemen, I should like to highlight a success in the fight against poverty in this European Year for Combating Poverty and Social Exclusion. Indeed, at the Council of Ministers for Employment and Social Affairs, the quantified objective in the fight against poverty - to reduce the number of people at risk of poverty by 20 million - was established and approved by ministers.
That quantified objective had been identified as one of the key objectives of the Belgian Deputy Prime Minister Mrs Onkelinx, who is responsible for social affairs, and I myself supported this ambition on behalf of the European Parliament in our discussions. Working alongside other European ministers within the Council, Mrs Onkelinx made every effort to ensure that the objective was set.
The Belgian Government remains determined to make a success of the future Presidency and to fulfil the objectives of its social programme, despite our current institutional situation. Judging by our election results, I am convinced that the future Belgian Presidency of the Council will be active and committed to achieving these social objectives.
(RO) 2010 has brought us new floods along the River Danube, causing material loss to local communities and involving the use of many resources to mitigate the effects. The way in which the floods affect the businesses which have evolved in the communities along the Danube is an important consideration which must be reflected in the EU Danube Strategy.
The most recent discussions which took place in Romania, in Constanţa, spotlighted Member States' new concerns with regard to the Danube's economic and social development. These proposals must be supported simultaneously by innovative measures to help reduce material losses caused by flooding.
Otherwise, these regions are facing increased losses both in terms of existing business activity and in terms of the development potential which it generated. The regions need support so that they can respond to these challenges and help keep the losses caused by the Danube floods to a minimum.
I would like to address this Parliament on an important topic which lies at the core of democratic principles: freedom of speech.
As an MEP, I have the duty to express my democratic rights, according to law, by informing my constituents about my Parliamentary work through the media, including TV programmes. The Broadcasting Authority, as regulator, is required by law to ensure political balance across the various programmes as broadcast by the various private television stations as a whole. It does not require each individual programme to be balanced in such a way that a person, appearing on his or her own, cannot express his or her views on matters of public policy. Despite this, on three occasions I was accused of breaching the law - while the television station was fined for broadcasting reports I had drafted for the European Parliament - on the ridiculous charge that I had created imbalance in my own programme. Underlying these decisions is the mistaken notion that balance is to be sought not by promoting pluralism and/or encouraging those of differing political beliefs to come forward and express their views, but by stopping them from doing so.
Many Maltese, who had very high aspirations with regard to the European Union and its values, are disappointed that when circumstances are deemed disquieting, censorship rears its head.
Madam President, I request Parliament's protection from the infringement of my democratic rights as a European citizen, as well as an elected Member of the European Parliament.
(SL) In one of my most recent speeches, I highlighted a problem which has been confirmed by several studies. I am talking about the retrograde process which the development of democracy is undergoing both within the European Union and on a global level.
Today, I would draw your attention to the fact that media freedom has met a similar fate. Even some developed countries are experiencing this retrograde process and this is even more so the case with some new Member States, which are still in the process of establishing a stable democracy.
The only example I will mention is that of Slovenia, my home country, which has in the past year dropped seven places in the media freedom rankings of Reporters Without Borders and three places in those of Freedom House.
It is in these transitional countries that journalists are the most vulnerable and quickly fall under the influence of media owners, political power and capital. They are vulnerable because of their uncertain social status and a lack of professional competence and experience and so on.
I am of the view that these general trends should not go unnoticed. I therefore call upon the European Commission and Member States to develop an effective combat strategy to bring about more media freedom. Objectivity of information is not just a pillar of democracy, but also one of the fundamental human rights.
(HU) Madam President, in March the European Parliament passed a resolution calling on Cuba to release its political prisoners. The reason for taking this position was the tragic death of a detainee on hunger strike. The Cuban regime responded cynically and declared that it would not give in to international pressure. In the light of this precedent, it is incomprehensible that during the Spanish Presidency, we increasingly hear voices claiming that the European Union must review its Cuba strategy.
The world has changed and we must soften our approach, this is more or less the line of argument. Indeed a lot has changed in recent years, but Cuba's oppressive dictatorship has remained. Therefore the basic prerequisite for any rapprochement between the EU and Cuba must continue to be that the communist regime first make gestures and release its political prisoners as soon as possible. Ladies and gentlemen, the common EU foreign policy approach cannot be besmirched by compromises in the area of human rights. Our common foreign policy must be marked by consistency and credibility.
(HU) Madam President, ladies and gentlemen, millions of European citizens expect us to take quick decisions. The victims of the Central European floods and millions of European citizens in difficulty are watching us with expectation and trust. The lives of millions of Poles, Czechs, Slovaks and Hungarians have been disrupted over recent weeks by the Central European flooding and natural disasters. A Hungarian proverb says he who gives quickly gives twice. It seems that the European Parliament is fulfilling this expectation. A proposal for a decision has been prepared on assistance, and will be tabled for adoption as early as this week. We expect the European Commission to take similarly rapid and effective measures to provide appropriate material assistance to Central European citizens to help them rebuild.
(ES) Madam President, I am speaking on behalf of the pupils of the European Schools, whose qualifications are not recognised by the Spanish Ministry for Education.
They are nearly all children of Spanish officials, and are being discriminated against and treated unfairly. The equivalence table that is being used, which was recently consolidated by the Spanish Ministry, deducts half a point or one point from pupils who have studied at the European Schools. Moreover, these are boys and girls who speak languages. This means that when they try to apply for degrees that have a high cut-off mark, they remain outside the system.
We believe that this is inherently unjust. Firstly, because Spain signed all the agreements and conventions and is not keeping to them. Secondly, because it is basic discrimination. A country cannot go on purporting to be European when really it is treating pupils from our European Schools unfairly and discriminating against them.
(PT) Madam President, I would like to lodge a complaint and an appeal. The complaint concerns an environmental crime: 320 000 tonnes of highly hazardous waste dumped in an open tip in a densely populated area of northern Portugal between 2001 and 2002, contaminating soil and water. These are products with extremely high levels of lead, zinc, cadmium, chromium and arsenic. Although the Portuguese national authorities have been alerted to it, they have taken no action.
During this term of office, in fact, the Socialist Government has issued a reply to a member of the Portuguese Parliament confirming that no such action has been taken, although in a previous term another Socialist minister of the environment gave an assurance that it would happen. Therefore, Madam President, I am also appealing to the European institutions to intervene. I have already approached the European Commission to ask for this intervention. Today I am lodging this complaint with the European Parliament, and I hope that the resolution that I intend to table can be debated and voted on, so that people's health is no longer put at risk.
(IT) Madam President, ladies and gentlemen, gender equality can certainly not be achieved by bringing forward the date when the retirement age of women is raised to 65 years to 2012. This was initially envisaged as a gradual process that would have seen alignment between men and women only in 2018 in Italy.
Although the government acquiesced straight away, this does not mean that we should not question this hasty and largely unwarranted decision. Every welfare system has its peculiarities and flexibilities and any savings that can be guaranteed must ensure active compensatory measures in support of women.
With regard to Mrs Alfano's recent words about the law on wiretaps in Italy: as yet there is no law. Instead there is a draft law that strikes a balance between the right to press freedom, which is inviolable, and the right to privacy. All these are fundamental elements that will be taken into account by the Italian Parliament.
(SK) On 3 June, Archbishop Luigi Padovese, a representative of the Catholic Church in Turkey, was murdered. I would like to make two comments.
The tragedy has been explained in accordance with a familiar formula: the mental instability of the murderer. The same argument has also been used to explain other religious murders in Turkey. The diagnosis was made almost as soon as the investigation began. It is easiest to pigeonhole the whole affair and then classify the perpetrator as a religious extremist.
Second comment: I am surprised that no senior European politician has reacted at a political level, except for the Chair of the Group of the European People's Party (Christian Democrats). This shows how the work of the media is bearing fruit. Where a Catholic issue is involved, they react in whatever way suits them. They either remain silent, or they unleash a hate campaign.
I would like to ask the European institutions not only to monitor the investigation of this murder closely, but to make the persecution of Christians and violations of human rights in Turkey a major issue in the negotiating process.
Madam President, tonight children, women and men from three different working class communities in Dublin - Coolock, Crumlin and Sean McDermott Street in the North Inner City - protested outside Dublin City Council in a desperate effort to halt the closure of their public swimming pools, which the Council says it has no finances to run.
In these communities already hit by high unemployment, recreation facilities are already very scarce, and closing these pools would amount to a barbaric act of social vandalism. These threatened closures reflect savage cuts in public spending by the Irish Government, fully supported by the EU Commission.
The cost of running these pools would amount to perhaps EUR 1 million per year. Meanwhile, the Irish Government is pouring EUR 30 billion into recapitalising banks and developers. Incredibly, Dublin City has been selected as the European Capital of Sport 2010! I join with these communities in demanding that these pools are kept open; keep recreation facilities in working-class communities open for the people and close down the developers and the bond-holders.
That concludes the item.